Order entered September 2, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00865-CV

                    IN RE REDDIE HOUSTON, Relator

         Original Proceeding from the 366th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. 366-81813-06

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of today’s date, we DENY relator’s Petition

for Writ of Mandamus.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE